             Case 7:20-cr-00327-VB Document 26 Filed 08/03/20 Page 1 of 1

                              UNITED STATES DISTRICT COURT
                                  THE CHARLES L. BRIEANT, JR.
                       FEDERAL BUILDING AND UNITED STATES COURTHOUSE
                                      3OO QUARROPAS ST.
                                WHITE PLAINS, NEW YORK 10601
                                          914-390-4251

                                                                         USDC SDNY
Chambers of                                                              Document
Hon, Paul E. Davison                                                     Electronically Filed
United States Magistrate Judge                                           Doc #
                                                                         Date Filed: August 3, 2020
United States District Court
Southern District of New York
----------------------------------------------------------X
United States of America,
                            Plaintiff                         SCHEDULING ORDER

         -against-                                                   20-CR-327 (VB)

Frank Delorenzo
                                       Defendant
----------------------------------------------------------X

TO ALL PARTIES:

The Court has scheduled a Bail Hearing for 8/14/2020 at 1 pm before Magistrate Judge Paul E. Davison.
To access the conference, counsel should call 877-336-1839 and use access code 5999739. Members of
the press and public may call the same number, but will not be permitted to speak during the conference.

Dated: August 3, 2020
       White Plains, New York

                                                              SO ORDERED:

                                                              s/     PED

                                                              PAUL E. DAVISON
                                                              United States Magistrate Judge
